Exhibit 10.74

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of the 23rd day of December, 2004, by LIONBRIDGE
TECHNOLOGIES, INC., a Delaware corporation (“LTI”), LIONBRIDGE US, INC., a
Delaware corporation (“LBUS”), MENTORIX TECHNOLOGIES, INC., a California
corporation (“Mentorix”), VERITEST, INC., Delaware corporation (“VeriTest”, and
collectively with LTI, LBUS and Mentorix, the “Domestic Borrowers”), in favor of
WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association
(“Wachovia”), HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association (“HSBC”), and HSBC BANK USA, NATIONAL ASSOCIATION, as administrative
agent (the “Agent”) for itself and Wachovia and HSBC as lenders (hereinafter,
Wachovia, HSBC and the Agent collectively, the “Secured Party”). As used herein,
the term “Grantors” shall refer collectively to LTI, LBUS, VeriTest, Mentorix
and each Joinder Party (as defined herein), if any; the term “Grantor” shall
refer individually to any of the foregoing. As used herein, the term “Lenders”
shall refer collectively to HSBC and Wachovia.

 

WHEREAS, the Domestic Borrowers have requested from the Lenders, and the Lenders
have agreed to extend, credit under a $35,000,000 commercial revolving loan
facility, of which up to $25,000,000 in the aggregate may be available to the
Domestic Borrowers from time to time for revolving loan advances and letters of
credit and of which up to $15,000,000 in the aggregate may be available to
Lionbridge Technologies Holdings, B.V. and Lionbridge Technologies Ireland
(collectively, the “Foreign Borrowers”) for revolving loan advances; and

 

WHEREAS, in order to memorialize their understandings and agreements with
respect to the requested extensions of credit, the Domestic Borrowers, the
Foreign Borrowers and the Secured Party have this date entered into that certain
Credit Agreement (as amended and in effect from time to time, the “Credit
Agreement”); and

 

WHEREAS, as a condition precedent to the Lenders’ extensions of credit to the
Domestic Borrowers and the Foreign Borrowers under the Credit Agreement, the
Grantors have agreed to jointly and severally and unconditionally guaranty (a)
the Obligations (as defined in the Credit Agreement) of the Domestic Borrowers
and (b) the Obligations of the Foreign Borrowers, in each case to Secured Party;
and

 

WHEREAS, in order to memorialize their understandings and agreements with
respect to the joint and several guaranty of the Obligations of the Borrowers,
the Domestic Borrowers have on this date entered into a certain Guaranty
Agreement in favor of the Agent on behalf of the Secured Party (the “Guaranty”);
and

 

WHEREAS, it is a condition precedent to the Lenders’ extension of credit to the
Domestic Borrowers and the Foreign Borrowers under the Credit Agreement that the
Grantors execute and deliver to the Agent a security agreement in substantially
the form hereof; and



--------------------------------------------------------------------------------

WHEREAS, each of the Grantors desires to grant a first priority security
interest in favor of the Agent, for the benefit of Secured Party, in the
Collateral (as defined below) owned by such Grantor, as security for the Secured
Obligations (as defined below).

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree, as follows:

 

1. Definitions; Rules of Interpretation. Unless otherwise defined herein, all
capitalized terms used herein without definitions (whether in the plural or
singular form), including, but not limited to, the terms “Obligations”, “Loan
Documents”, “Default” and “Event of Default”, shall have the respective meanings
provided therefor in the Credit Agreement. The term “State”, as used herein,
means the State of New York. All terms defined in the Uniform Commercial Code of
the State and used herein shall have the same definitions herein as specified
therein. However, if a term is defined in Article 9 of the Uniform Commercial
Code of the State differently than in another Article of the Uniform Commercial
Code of the State, the term has the meaning specified in Article 9. The rules of
interpretation specified in Article 1 of the Credit Agreement shall be
applicable to this Agreement. No reference to “proceeds” in this Agreement
authorizes any sale, transfer, or other disposition of Collateral by Grantor.
The following terms shall have the following meanings:

 

“Contested Liens” means any Liens incurred in respect of any and all property
and other taxes, assessments and special assessments, levies, fees and all
governmental charges imposed on or assessed against, and landlords’, carriers’,
mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and
warehousemen’s Liens and other claims arising by operation of law against, all
or any portion of the Collateral, in each case to the extent that the amounts
owing in respect thereof are not yet delinquent or are being contested and
otherwise comply with Section 9(f).

 

“Excluded Property” means, collectively:

 

(a) any investment property or certificated or uncertificated securities that
are expressly excluded from the Collateral to be pledged pursuant to Section
8.13(c)(iii) of the Credit Agreement;

 

(b) all property (including Real Estate) of any Grantor that is expressly
excluded from the Collateral to be pledged pursuant to Section 8.13(c)(ii) of
the Credit Agreement;

 

(c) equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or capital lease
obligation permitted to be incurred under the Credit Agreement; and

 

(d) any lease, license, contract, property right or agreement to which any
Grantor is party, or any license, consent, permit, variance, certification,
authorization or approval of any Governmental Authority (or any Person acting on
behalf of any Governmental Authority) of which any Grantor is the owner or
beneficiary, or any of its rights or interests thereunder, if and for so long as
the grant of such security interest shall constitute or result in (1) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Grantor therein or (2) in a

 

-2-



--------------------------------------------------------------------------------

breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract, property right or agreement or such license, consent,
permit, variance, certification, authorization or approval (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any relevant
jurisdiction or any other applicable law or principles of equity);

 

provided, however, that in each case described above, such property of a Grantor
shall constitute “Excluded Property” only to the extent and for so long as the
exclusion or other situation creating a breach, termination or default shall
continue and, upon the termination of such exclusion or prohibition (however
occurring), such property shall cease to constitute “Excluded Property.”

 

“Secured Obligations” means all Obligations of the Domestic Borrowers and each
Joinder Party, if any.

 

2. Grant of Security Interest.

 

(a) Each Grantor hereby grants to the Agent, for the benefit of the Secured
Party, to secure the payment and performance in full of all Secured Obligations,
a security interest in and so pledges and assigns to the Agent the following
properties, assets and rights of such Grantor, wherever located, whether now
owned or hereafter acquired or arising, and any and all proceeds and products of
any thereof (all of the same being hereinafter called the “Collateral”): all
personal and fixture property of every kind and nature including, without
limitation, all goods (including inventory, equipment and any accessions
thereto), instruments (including promissory notes), documents, accounts, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing),
commercial tort claims, securities and all other investment property, supporting
obligations, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles and software), including all patents, trademarks,
applications and registrations thereof, service marks and other intellectual
property, but excluding all Excluded Property. The Agent acknowledges that the
attachment of its security interest in any commercial tort claim as original
collateral is subject to Grantors’ compliance with §4.7.

 

(b) For avoidance of doubt, the security interest created by this Agreement
shall not extend to, and the term “Collateral” shall not include, any Excluded
Property. The Grantors shall from time to time at the reasonable request of the
Agent give written notice to the Agent identifying in reasonable detail the
Excluded Property and shall provide to the Agent such other information
regarding the Excluded Property as the Agent may reasonably request.

 

3. Authorization to File Financing Statements. Each Grantor hereby irrevocably
authorizes the Agent at any time and from time to time to file in any filing
office in any relevant Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral (i)
as all assets of such Grantor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code of the State or such jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
provide any other information required by

 

-3-



--------------------------------------------------------------------------------

part 5 of Article 9 of the Uniform Commercial Code of the State, or such other
jurisdiction, for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether such Grantor is an organization,
the type of organization and any organizational identification number issued to
such Grantor and, (ii) in the case of a financing statement filed as a fixture
filing, a sufficient description of real property to which the Collateral
relates. Each of the Grantors agrees to furnish any such information to Secured
Party or Agent promptly upon the Agent’s request. Each of the Grantors also
ratifies its authorization for Secured Party or Agent to have filed in any
relevant Uniform Commercial Code jurisdiction any like initial financing
statements or amendments thereto relating to the Collateral if filed prior to
the date hereof.

 

4. Other Actions. To further the attachment, perfection and first priority of,
and the ability of the Agent to enforce, the Agent’s security interest in the
Collateral, and without limitation on the Grantors’ other obligations under this
Agreement, each of the Grantors agrees, in each case at each Grantor’s expense,
to take the following actions with respect to the following Collateral owned by
each Grantor:

 

4.1 Promissory Notes and Tangible Chattel Paper. If any Grantor shall at any
time hold or acquire any promissory notes or tangible chattel paper, and the
amounts payable that are evidenced by any promissory notes or tangible chattel
paper not previously delivered to the Agent exceeds $250,000 in the aggregate
for all Grantors, such Grantor shall forthwith endorse, assign and deliver the
same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Agent may from time to time specify.

 

4.2 Deposit Accounts. For each deposit account that any of the Grantors at any
time opens or maintains, the Grantor shall, at the Agent’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Agent, either (a) cause the depositary bank to comply at any time with
instructions from the Agent to such depositary bank directing the disposition of
funds from time to time credited to such deposit account, without further
consent of the Grantor, or (b) arrange for the Agent to become the customer of
the depositary bank with respect to the deposit account, with the Grantor being
permitted, only with the consent of the Agent (which consent shall, so long as
no Event of Default has occurred and is continuing, be promptly given), to
exercise rights to withdraw funds from such deposit account. The provisions of
this paragraph shall not apply to (i) any deposit account for which a Grantor,
the depositary bank and the Agent have entered into a cash collateral agreement
specially negotiated among such Grantor, the depositary bank and the Agent for
the specific purpose set forth therein, (ii) a deposit account for which the
Agent is the depositary bank and is in automatic control, and (iii) deposit
accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of a Grantor’s salaried
employees.

 

4.3 Investment Property. If any Grantor shall at any time hold or acquire any
certificated securities (other than any certificated securities that are
Excluded Property), such Grantor shall promptly endorse, assign and deliver the
same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Agent may from time to time specify. If any
securities (other than any uncertificated

 

-4-



--------------------------------------------------------------------------------

securities that are Excluded Property) now or hereafter acquired by such Grantor
are uncertificated and are issued to such Grantor or its nominee directly by the
issuer thereof, such Grantor shall promptly notify the Agent thereof and, at the
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Agent, either (a) cause the issuer to agree to
comply with instructions from the Agent as to such securities, without further
consent of such Grantor or such nominee, or (b) arrange for the Agent to become
the registered owner of the securities. If any securities, whether certificated
or uncertificated, or other investment property now or hereafter acquired by
such Grantor (other than any securities or other investment property that are
Excluded Property) are held by such Grantor or its nominee through a securities
intermediary or commodity intermediary, such Grantor shall promptly notify the
Agent thereof and, at the Agent’s request and option, pursuant to an agreement
in form and substance reasonably satisfactory to the Agent, either (i) cause
such securities intermediary or (as the case may be) commodity intermediary to
agree to comply with entitlement orders or other instructions from the Agent to
such securities intermediary as to such securities or other investment property,
or (as the case may be) to apply any value distributed on account of any
commodity contract as directed by the Agent to such commodity intermediary, in
each case without further consent of such Grantor or such nominee, or (ii) in
the case of financial assets or other investment property held through a
securities intermediary, arrange for the Agent to become the entitlement holder
with respect to such investment property, with such Grantor being permitted,
only with the consent of the Agent (which consent shall, so long as no Event of
Default has occurred and is continuing, be promptly given), to exercise rights
to withdraw or otherwise deal with such investment property. The Agent agrees
with the Grantors that it shall not give any such entitlement orders or
instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by the Grantors, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights not otherwise permitted by the Loan Documents, would occur.
The provisions of this paragraph shall not apply to any financial assets
credited to a securities account for which the Agent is the securities
intermediary.

 

4.4 Collateral in the Possession of a Bailee. If any Collateral of such Grantor
is at any time in the possession of a bailee, such Grantor shall promptly notify
the Agent thereof and, at the Agent’s reasonable request and option, shall use
its commercially reasonable efforts to obtain as soon as practicable an
acknowledgement from the bailee, in form and substance reasonably satisfactory
to the Agent, that the bailee holds such Collateral for the benefit of the
Agent, and that such bailee agrees to comply, without further consent of such
Grantor, with instructions from the Agent as to such Collateral; provided,
however, that (i) the foregoing shall not be required if the value of the
Collateral held by such bailee is less than $250,000, (ii) the aggregate value
of the Collateral held by all such bailees who have not delivered such
acknowledgment is less than $250,000, and (iii) until such instructions are
given by the Agent, the Grantor may withdraw such Collateral and otherwise deal
with such Collateral. The Agent agrees with the Grantors that the Agent shall
not give any such instructions unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the Grantors
with respect to the bailee.

 

-5-



--------------------------------------------------------------------------------

4.5 Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Agent thereof and, at the request and
option of the Agent, shall take such action as the Agent may reasonably request
to vest in the Agent control, under §9-105 of the Uniform Commercial Code, of
such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The requirement in the preceding
sentence shall apply to the extent that such amount, together with all other
amounts payable evidenced by electronic chattel paper or any transferable record
in which the Agent has not been vested control within the meaning of the
statutes described in this paragraph exceeds $250,000 in the aggregate for all
Grantors. The Agent agrees with the Grantors that the Agent will arrange,
pursuant to procedures satisfactory to it and so long as such procedures will
not result in its loss of control, for the Grantors to make alterations to such
electronic chattel paper or transferable record permitted under UCC §9-105 or,
as the case may be, Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or §16 of the Uniform Electronic Transactions Act for
a party in control to make without loss of control, unless an Event of Default
has occurred and is continuing or would occur after taking into account any
action by such Grantor with respect to such electronic chattel paper or
transferable record.

 

4.6 Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit now or hereafter issued in favor of such Grantor, such Grantor
shall promptly notify the Agent thereof and, at the request and option of the
Agent, such Grantor shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Agent, either (i) arrange for the issuer and any
confirmer or other nominated person of such letter of credit to consent to an
assignment to the Agent of the proceeds of any drawing under such letter of
credit or (ii) arrange for the Agent to become the transferee beneficiary of
such letter of credit, with the Agent agreeing, in each case, that the proceeds
of any drawing under such letter of credit are to be held by the Agent as cash
collateral for the Secured Obligations. The Agent shall, so long as no Event of
Default has occurred and is continuing, disburse all such proceeds so held as
cash collateral directly to such Grantor; provided, however, that Agent may, if
an Event of Default has occurred and is continuing, at its sole option, apply
all or any part of such proceeds to the Secured Obligations as provided in the
Credit Agreement. The actions in the preceding two sentences shall be taken to
the extent that the amount under such letter of credit, together with all
amounts under letters of credit for which the actions described above in clause
(i) and (ii) have not been taken, exceeds $250,000 in the aggregate for all
Grantors.

 

4.7 Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
commercial tort claim having a value, together with all other commercial tort
claims of all Grantors in which the Agent does not have a security interest, in
excess of $250,000 in the aggregate, such Grantor shall immediately notify the
Agent in a writing

 

-6-



--------------------------------------------------------------------------------

signed by such Grantor of the particulars thereof and grant to the Agent in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Agent.

 

4.8 Other Actions as to any and all Collateral. Each of the Grantors further
agrees, at the request and option of the Agent, to take any and all other
actions the Agent may determine to be reasonably necessary or useful for the
attachment, perfection and first priority of, and the ability of the Agent to
enforce, the Agent’s security interest in any and all of the Collateral,
including, without limitation, (a) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Uniform
Commercial Code, to the extent, if any, that such Grantor’s signature thereon is
required therefor, (b) except with respect to motor vehicles owned by such
Grantor, causing the Agent’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Agent to enforce,
Agent’s security interest in such Collateral, (c) complying with any provision
of any statute, regulation or treaty of the United States as to any Collateral
if compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Agent to enforce, the Agent’s security interest
in such Collateral, (d) using commercially reasonable efforts to obtain, if
possible, governmental and other third party waivers, consents and approvals in
form and substance reasonably satisfactory to the Agent, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, (e) using commercially reasonable efforts to obtain waivers from
mortgagees and landlords in form and substance reasonably satisfactory to the
Agent, and (f) taking all actions under any earlier versions of the Uniform
Commercial Code or under any other law, as reasonably determined by the Agent to
be applicable in any relevant Uniform Commercial Code or other jurisdiction,
excluding any foreign jurisdiction.

 

5. Relation to Other Security Documents. The provisions of this Agreement
supplement the provisions of any intellectual property security agreement
granted by the Grantors to the Agent and Secured Party which secures the payment
or performance of any of the Secured Obligations. Nothing contained in any such
intellectual property security agreement shall derogate from any of the rights
or remedies of Secured Party hereunder.

 

6. Representations and Warranties Concerning Grantor’s Legal Status. Each of the
Grantors is, concurrently with the execution of this Agreement, delivering to
the Agent a certificate signed by such Grantor and entitled “Perfection
Certificate” (a “Perfection Certificate”). Each of the Grantors represents and
warrants as of the date hereof to Secured Party as follows:

 

(a) such Grantor’s exact legal name is that indicated on its Perfection
Certificate and on the signature page hereof;

 

(b) such Grantor is an organization of the type, and is organized in the
jurisdiction set forth in its Perfection Certificate;

 

-7-



--------------------------------------------------------------------------------

(c) such Grantor’s Perfection Certificate accurately sets forth such Grantor’s
organizational identification number or accurately states that such Grantor has
none;

 

(d) such Grantor’s Perfection Certificate accurately sets forth such Grantor’s
place of business or, if more than one, its chief executive office, as well as
such Grantor’s mailing address, if different; and

 

(e) all other information set forth on the Perfection Certificate pertaining to
such Grantor is accurate and complete.

 

7. Covenants Concerning Grantor’s Legal Status. Each of the Grantors covenants
with Secured Party as follows: (a) without providing at least thirty (30) days’
prior written notice to Agent, such Grantor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Grantor does
not have an organizational identification number and later obtains one, such
Grantor shall forthwith notify Agent of such organizational identification
number, and (c) such Grantor will not change its type of organization,
jurisdiction of organization or other legal structure except as expressly
permitted under the Credit Agreement.

 

8. Representations and Warranties Concerning Collateral, Etc. Each of the
Grantors further represents and warrants to Secured Party as follows:

 

(a) such Grantor is or will be the owner of, or has or will have other rights in
or power to transfer, the Collateral owned by it on the date hereof or acquired
by it from time to time after the date hereof, free from any right or claim of
any other Person or any adverse Lien, except for the security interest created
by this Agreement and other Liens permitted by the Credit Agreement;

 

(b) none of the Collateral owned by it constitutes, or is the proceeds of, “farm
products” as defined in §9-102(a)(34) of the Uniform Commercial Code of the
State;

 

(c) none of the account debtors or other persons obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral;

 

(d) as of the date hereof, such Grantor holds no commercial tort claim except as
indicated on its Perfection Certificate;

 

(f) as of the date hereof, all other information set forth on the Perfection
Certificate pertaining to the Collateral is accurate and complete in all
material respects; and

 

(g) as of the date hereof, there has been no material change in any information
provided in the Perfection Certificate since the date on which it was executed
by such Grantor.

 

-8-



--------------------------------------------------------------------------------

9. Covenants Concerning Collateral, Etc. Each of the Grantors further covenants
with Secured Party as follows:

 

(a) the tangible equipment or inventory constituting Collateral owned by the
Grantor, to the extent not delivered to the Agent pursuant to §4, will be kept
at those locations listed on the Grantor’s Perfection Certificate and the
Grantor will not remove such Collateral from such locations, without providing
at least thirty (30) days’ prior written notice to the Agent (with the exception
of (i) the movement of inventory sold by the Grantor in the ordinary course of
the Grantor’s business and (ii) movement of such equipment or inventory within
the United States among Grantors or Affiliates of Grantors, the value of which
does not exceed in any one instance $50,000);

 

(b) except for the security interest herein granted and Liens permitted by the
Credit Agreement, the Grantor shall own the Collateral pledged by it free from
any right or claim of any other Person or any Liens, and such Grantor shall
defend title to the Collateral pledged by it hereunder and the security interest
therein and the Lien thereon granted to the Agent against all claims and demands
of all Persons at any time claiming the same or any interests therein adverse to
the Agent (other than Contested Liens);

 

(c) the Grantor shall not pledge, mortgage or create, or suffer to exist any
right of any Person in or claim by any Person to the Collateral owned by it, or
any Lien on the Collateral owned by it in favor of any Person, other than the
Agent, except for Liens permitted by the Credit Agreement;

 

(d) the Grantor will keep the Collateral in good order and repair, ordinary wear
and tear excepted, and will not use the same in violation of law or any policy
of insurance thereon, to the extent required by the Credit Agreement;

 

(e) the Grantor will permit the Agent, or its designee, upon reasonable prior
written notice, to inspect the Collateral owned by it at any reasonable time
during normal business hours, wherever located, to the extent and subject to the
conditions provided in the Credit Agreement;

 

(f) the Grantor will pay promptly when due or apprised of all taxes,
assessments, governmental charges and levies upon the Collateral owned by it or
incurred in connection with the use or operation of the Collateral owned by it
or incurred in connection with this Agreement, except for such taxes,
assessments and governmental charges being contested by the Grantor in good
faith, and except as permitted by the Credit Agreement;

 

(h) the Grantor will not sell or otherwise dispose, or offer to sell or
otherwise dispose, of the Collateral owned by it or any interest therein, except
for dispositions permitted by the Credit Agreement.

 

10. Insurance. Each of the Grantors will maintain and continue in full force and
effect with financially sound and reputable insurers any and all insurance
required by and upon the terms and conditions set forth in Section 8.6 of the
Credit Agreement.

 

11. Collateral Protection Expenses; Preservation of Collateral.

 

11.1 Expenses Incurred by Administrative Agent. In the Agent’s discretion, if
any of the Grantors fails to do so, the Agent may discharge taxes and other
encumbrances at any time levied or placed on any of the Collateral, maintain any
of the

 

-9-



--------------------------------------------------------------------------------

collateral, make repairs thereto and pay any necessary filing fees or insurance
premiums. The Grantors jointly and severally agree to reimburse Agent for all
expenditures so made in accordance with Sections 16.2 and 16.3 of the Credit
Agreement. The Agent shall have no obligation to the Grantors to make any such
expenditures, nor shall the making thereof be construed as the waiver or cure of
any Default or Event of Default.

 

11.2 Administrative Agent’s Obligations and Duties. Nothing herein shall relieve
any Grantor from the performance of any contract or agreement on such Grantor’s
part to be performed or observed under or in respect of any of the Collateral
pledged by it at any time prior to the sale, assignment or transfer of such
Collateral in accordance with this Agreement or from any liability to any Person
under or in respect of any of the Collateral pledged by such Grantor. Neither
the Agent nor any other Secured Party shall have any obligation or liability
under any such contract or agreement by reason of or arising out of this
Agreement or the receipt by the Agent or any other Secured Party of any payment
relating to any of the Collateral, nor shall the Agent or any other Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any such contract or agreement, to make inquiry as
to the nature or sufficiency of any payment received by the Agent or any Secured
Party in respect of the Collateral or as to the sufficiency of any performance
by any party under any such contract or agreement, to present or file any claim,
to take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Agent or to which the Agent or any
Secured Party may be entitled at any time or times. The Agent’s sole duty with
respect to the custody, safe keeping and physical preservation of the Collateral
in its possession, under §9-207 of the Uniform Commercial Code of the State or
otherwise, shall be to deal with such Collateral in the same manner as the Agent
deals with similar property for its own account.

 

12. Securities and Deposits. The Agent may at any time during which an Event of
Default has occurred and is continuing, at its option and in accordance with
applicable law, transfer to itself or any nominee any securities constituting
Collateral, receive any income thereon and hold such income as additional
Collateral or apply it to the Secured Obligations. Whether or not any Secured
Obligations are due, the Agent may, if an Event of Default has occurred and is
continuing, in accordance with applicable law, demand, sue for, collect, or make
any settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Secured Obligations, any deposits or other sums at any time credited by or
due from the Agent or any Secured Party to any of the Grantors may at any time
be applied to or set off against any of the Secured Obligations then due and
owing in accordance with Section 16.1 of the Credit Agreement.

 

13. Notification to Account Debtors and Other Persons Obligated on Collateral.
If an Event of Default shall have occurred and be continuing, each of the
Grantors shall, at the request and option of the Agent, notify account debtors
and other Persons obligated on any of the Collateral pledged by such Grantor of
the security interest of the Agent in any account, chattel paper, general
intangible, instrument or other Collateral pledged by such Grantor and that
payment thereof is to be made directly to the Agent, or to any financial
institution designated by the Agent as the Agent’s agent therefor, and the Agent
may itself, if an Event of Default shall have occurred and be continuing,
without notice to or demand upon any of the Grantors, so

 

-10-



--------------------------------------------------------------------------------

notify account debtors and other Persons obligated on Collateral. After making
such a request or giving any such notification, each Grantor shall hold any
proceeds of collection of accounts, chattel paper, general intangibles,
instruments and other Collateral received by such Grantor in trust for the
benefit of the Agent, without commingling the same with other funds of such
Grantor, and shall turn the same over to the Agent in the identical form
received, together with any necessary endorsements or assignments. The Agent
shall apply the proceeds of collection of accounts, chattel paper, general
intangibles, instruments and other Collateral received by the Agent to the
Secured Obligations in accordance with the Credit Agreement, such proceeds to be
immediately credited after final payment in cash or other immediately available
funds of the items giving rise to them.

 

14. Power of Attorney.

 

14.1 Appointment and Powers of Secured Party. Each of the Grantors hereby
irrevocably constitutes and appoints the Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of such Grantor or
in the Agent’s own name, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments consistent with the provisions of the Loan Documents
that may be necessary or useful to accomplish the purposes of this Agreement
and, without limiting the generality of the foregoing, hereby gives said
attorneys the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do the following:

 

(a) upon the occurrence and during the continuance of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State and as fully and
completely as though the Agent were the absolute owner thereof for all purposes,
and to do, at each of the Grantors’ own expense, at any time, or from time to
time, all acts and things which the Agent deems necessary or useful to protect,
preserve or realize upon the Collateral and the Agent’s security interest
therein, in order to effect the intent of this Agreement, all at least as fully
and effectively as the Grantors might do, including, without limitation, (i) the
filing and prosecuting of registration and transfer applications with the
appropriate federal, state, local or other agencies or authorities with respect
to trademarks, copyrights and patentable inventions and processes, (ii) upon
written notice to the Grantors, the exercise of voting rights with respect to
voting securities, which rights may be exercised, if the Agent so elects, with a
view to causing the liquidation of assets of the issuer of any such securities,
and (iii) the execution, delivery and recording, in connection with any sale or
other disposition of any Collateral, of the endorsements, assignments or other
instruments of conveyance or transfer with respect to such Collateral; and

 

(b) to the extent that the Grantors’ authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without any Grantor’s signature, or a photocopy of this Agreement in
substitution for a

 

-11-



--------------------------------------------------------------------------------

financing statement, as the Agent may deem appropriate and to execute in any
Grantor’s name such financing statements and amendments thereto and continuation
statements which may require any Grantor’s signature.

 

14.2 Ratification by Grantor. To the extent permitted by law, each of the
Grantors hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable.

 

14.3 No Duty on Secured Party. The powers conferred on Secured Party hereunder
are solely to protect its interests in the Collateral and shall not impose any
duty upon it to exercise any such powers. Each of Secured Party and the Agent
shall be accountable only for the amounts that it actually receives as a result
of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to any of the Grantors for
any act or failure to act, except for Secured Party’s or the Agent’s own gross
negligence or willful misconduct.

 

15. Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Agent, without any other notice to or demand upon any of the
Grantors, shall have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code of the State and any additional
rights and remedies which may be provided to a secured party in any jurisdiction
in which Collateral is located, all in accordance with applicable law,
including, without limitation, the right to (a) take possession of the
Collateral, and for that purpose the Agent may, so far as the Grantors can give
authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom, and (b) locate, disable or take
possession of the Collateral by electronic, digital, magnetic or wireless
optical electromagnetic or similar means after giving any notices required under
applicable law. The Agent may in its discretion require the Grantors to assemble
all or any part of the Collateral at such location or locations within the
jurisdiction(s) of a Grantor’s principal office(s) or at such other locations as
the Agent may reasonably designate. Unless the Collateral is perishable or
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, the Agent shall give to the Grantors at least ten (10)
Business Days’ prior written notice of the time and place of any public sale of
Collateral or of the time after which any private sale or any other intended
disposition is to be made. Each of the Grantors hereby acknowledges that ten
(10) Business Days’ prior written notice of such sale or sales shall be
reasonable notice.

 

16. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on the Agent to exercise remedies in a commercially
reasonable manner, each of the Grantors acknowledges and agrees that it is
commercially reasonable for the Agent (a) to fail to incur expenses reasonably
deemed significant by the Agent to prepare Collateral for disposition or
otherwise to fail to complete raw material or work in process into finished
goods or other finished products for disposition, (b) to fail to obtain third
party consents for access to Collateral to be disposed of, or to obtain or, if
not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account debtors
or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims

 

-12-



--------------------------------------------------------------------------------

against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as the Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each of the
Grantors acknowledges that the purpose of this §16 is to provide non-exhaustive
indications of what actions or omissions by the Agent would fulfill the Agent’s
duties under the Uniform Commercial Code or other law of the State or any other
relevant jurisdiction in the Agent’s exercise of remedies against the Collateral
and that other actions or omissions by the Agent shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this §16.
Without limitation upon the foregoing, nothing contained in this §16 shall be
construed to grant any rights to any of the Grantors or to impose any duties on
the Agent that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this §16.

 

17. No Waiver by the Agent, etc. The Agent shall not be deemed to have waived
any of its rights or remedies in respect of the Secured Obligations or the
Collateral unless such waiver shall be in writing and signed by the Agent. No
delay or omission on the part of the Agent in exercising any right or remedy
shall operate as a waiver of such right or remedy or any other right or remedy.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion. All rights and remedies of the Agent
with respect to the Secured Obligations or the Collateral, whether evidenced
hereby or by any other instrument or papers, shall be cumulative and may be
exercised singularly, alternatively, successively or concurrently at such time
or at such times as the Agent deems expedient.

 

18. Suretyship Waivers by Grantor. Each of the Grantors waives, to the extent
permitted by applicable law, demand, notice, protest, notice of acceptance of
this Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description. With respect to both the Secured Obligations and the
Collateral, each of the Grantors assents to any extension or postponement of the
time of payment or any other indulgence, to any substitution, exchange or
release of or failure to perfect any security interest in any Collateral, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Agent may deem reasonably advisable. The Agent shall have no duty as to the
collection or protection of the Collateral or any income therefrom, the
preservation of rights against prior parties, or the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in §11.2. Each
of the Grantors further waives, to the extent permitted by applicable law, any
and all other suretyship defenses.

 

-13-



--------------------------------------------------------------------------------

19. Marshalling. Neither the Agent nor any Secured Party shall be required to
marshal any present or future collateral security (including but not limited to
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the rights and remedies of the Agent
or any Secured Party hereunder and in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising and may be exercised
singularly, alternatively, successively or concurrently at such time or at such
times as the Agent deems expedient. To the extent that it lawfully may, each of
the Grantors hereby agrees that it will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Agent’s rights and remedies under this Agreement or under any other
instrument creating or evidencing any of the Secured Obligations or under which
any of the Secured Obligations is outstanding or by which any of the Secured
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each of the Grantors hereby irrevocably waives the
benefits of all such laws.

 

20. Proceeds of Dispositions; Expenses. The Grantors shall jointly and severally
pay to the Agent, within ten Business Days’ after written demand therefor, any
and all reasonable and documented expenses, including reasonable attorneys’ fees
and disbursements, incurred or paid by the Agent in protecting, preserving or
enforcing the Agent’s rights and remedies under or in respect of any of the
Secured Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale or other disposition
of the Collateral shall, to the extent actually received in cash, be applied to
the payment of the Secured Obligations in accordance with Section 13.4 of the
Credit Agreement. Upon the final payment and satisfaction in full of all of the
Secured Obligations and after making any payments required by Sections
9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State, any
excess shall be returned to the Grantors. In the absence of final payment and
satisfaction in full of all of the Secured Obligations, the Domestic Borrowers
shall remain liable for any deficiency.

 

21. Overdue Amounts. Until paid, all amounts due and payable by the Grantors
hereunder shall be a debt secured by the Collateral.

 

22. Notices. Except as otherwise expressly provided in the Credit Agreement, all
notices and other communications made or required to be given pursuant to this
Security Agreement shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by facsimile and confirmed by delivery via courier or
postal service, addressed as follows:

 

(a) if to the Grantors, at Lionbridge Technologies, Inc., 1050 Winter Street,
Suite 2300, Waltham, Massachusetts 02451, Attn: Stephen Lifshatz, or at such
other address for notice as the Grantors shall last have furnished in writing to
the Agent;

 

-14-



--------------------------------------------------------------------------------

(b) if to the Agent, at 99 High Street, 16th Floor, Boston, Massachusetts 02110,
Attention: Kenneth V. McGraime, Senior Vice President, or such other address for
notice as the Agent shall last have furnished in writing to the Person giving
the notice; and

 

(c) if to any other Secured Party, at such Secured Party’s address set forth on
Schedule 1 to the Credit Agreement, or such other address for notices as such
Secured Party shall have last furnished in writing to the Person giving the
notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile,
at the time of the receipt thereof or the sending of such facsimile (or, if such
facsimile is not received during business hours, on the next Business Day) and
(ii) if sent by registered or certified first-class mail, postage prepaid, on
the third Business Day following the mailing thereof.

 

23. Governing Law; Consent to Jurisdiction; Prejudgment Remedies; Waivers.

 

(a) THIS SECURITY AGREEMENT IS A CONTRACT UNDER THE LAW OF THE STATE OF NEW YORK
AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).

 

(b) EACH GRANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS SECURITY
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON SUCH GRANTOR BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
AT THE ADDRESS SPECIFIED IN §22, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(c) NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENT OR THE SECURED PARTY TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OBLIGOR IN ANY OTHER JURISDICTION
AS PERMITTED BY APPLICABLE LAW.

 

(d) EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN
ACTION OR PROCEEDING IN ANY COURT SET FORTH IN THIS §23. EACH GRANTOR

 

-15-



--------------------------------------------------------------------------------

HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT OR TO SUCH MANNER OF
SERVICE OF PROCESS.

 

(e) EACH GRANTOR REPRESENTS, WARRANTS AND ACKNOWLEDGES THAT THE TRANSACTIONS OF
WHICH THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE A PART ARE
COMMERCIAL TRANSACTIONS. EACH OF THE GRANTORS HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO NOTICE AND PRIOR COURT HEARING
OR COURT ORDER UNDER ANY STATE OR FEDERAL LAW WITH RESPECT TO ANY AND ALL
PREJUDGMENT REMEDIES THE AGENT OR THE SECURED PARTY MAY EMPLOY TO ENFORCE ITS
RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS. FURTHER, IN
THE EVENT SECURED PARTY OR AGENT SEEKS TO TAKE POSSESSION OF ANY OR ALL OF ANY
OF SUCH GRANTOR’S PROPERTIES OR OTHER ASSETS BY COURT PROCESS OR OTHER METHOD
AVAILABLE UNDER THE LAW, SUCH GRANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY BOND AND ANY SURETY OR SECURITY RELATING
THERETO REQUIRED BY ANY STATUTE, COURT RULE OR OTHERWISE AS AN INCIDENT TO SUCH
POSSESSION, AND WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
DEMAND FOR POSSESSION PRIOR TO THE COMMENCEMENT OF ANY SUIT OR ACTION TO RECOVER
WITH RESPECT THERETO. SPECIFICALLY, EACH GRANTOR RECOGNIZES AND UNDERSTANDS THAT
THE EXERCISE OF SECURED PARTY’S AND AGENT’S RIGHTS DESCRIBED ABOVE MAY RESULT IN
THE ATTACHMENT OF OR LEVY AGAINST SUCH GRANTOR’S PROPERTY, AND, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, SUCH WRIT FOR A PREJUDGMENT REMEDY WILL NOT
HAVE THE PRIOR WRITTEN APPROVAL OR SCRUTINY OF A COURT OF LAW OR OTHER JUDICIAL
OFFICER AND, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, GRANTORS WILL
NOT HAVE THE RIGHT TO ANY NOTICE OR PRIOR HEARING WHERE GRANTORS MIGHT CONTEST
SUCH A PROCEDURE. THE INTENT OF THE GRANTORS IS TO GRANT TO SECURED PARTY FOR
GOOD AND VALUABLE CONSIDERATION, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE RIGHT TO OBTAIN SUCH A PREJUDGMENT REMEDY AND TO EXPRESS ITS BELIEF
THAT ANY SUCH PREJUDGMENT REMEDY OBTAINED IS VALID AND CONSTITUTIONAL UNLESS A
COURT OF COMPETENT JURISDICTION SHOULD DETERMINE OTHERWISE. FURTHER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GRANTORS HEREBY WAIVES
DEMAND, PRESENTMENT FOR PAYMENT, PROTEST, NOTICE OF PROTEST, NOTICE OF DISHONOR,
DILIGENCE IN COLLECTION, NOTICE OF NONPAYMENT OF THIS AGREEMENT AND ANY NOTES
AND ANY AND ALL NOTICES OF A LIKE NATURE. FURTHER, TO THE EXTENT NOT OTHERWISE
EXPRESSLY PROVIDED HEREIN, EACH OF THE GRANTORS EXPRESSLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ALL DEFENSES OF SURETYSHIP OR IMPAIRMENT OF
COLLATERAL.

 

-16-



--------------------------------------------------------------------------------

24. Additional Waivers; Jury Trial and Certain Damages. EACH OF THE PARTIES
HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY LITIGATION, ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS SECURITY AGREEMENT, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY, INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE AGENT OR ANY OTHER SECURED PARTY RELATING TO THIS SECURITY
AGREEMENT AND AGREES THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH OF
THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR
AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN
ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY THIS SECURITY AGREEMENT. Except as prohibited by law, each of the
Grantors hereby waives any right it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages. Each of the Grantors (a) certifies that no representative, agent
or attorney of Secured Party or the Agent has represented, expressly or
otherwise, that the Secured Party or the Agent would not, in the event of
litigation, seek to enforce the foregoing waivers and (b) acknowledges that the
Agent and the Secured Party have been induced to enter into this Security
Agreement by, among other things, the waivers and certifications contained
herein.

 

25. Entire Agreement; Severability.

 

25.1 Entire Agreement. This Agreement and the other Loan Documents are intended
by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the other Loan Documents. All prior
or contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Agreement and the other Loan
Documents, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement or the other Loan Documents. Nothing in this
Agreement or the other Loan Documents, express or implied, is intended to confer
upon any party other than the parties hereto and thereto, any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

 

25.2 Severability. The provisions of this Agreement are severable and if any one
clause or provision hereof shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction, and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision of this Agreement in any jurisdiction.

 

-17-



--------------------------------------------------------------------------------

26. Joinder Covenant. Each of the Grantors hereby covenants and agrees to cause
each Subsidiary of LTI existing and organized under the laws of any State of the
United States of America which, from time to time after the date hereof shall be
required to pledge any assets to the Agent for the benefit of the Secured Party
pursuant to Section 8.13 of the Credit Agreement, to become a party to this
Agreement (each, a “Joinder Party”) as fully as if such Joinder Party were an
original signatory hereto and to be bound by all the terms, provisions and
conditions contained herein and to grant in favor of the Agent, for the benefit
of Secured Party and the Agent, a first priority security interest in the
Collateral of such Joinder Party by executing and delivering to Agent a Joinder
Agreement substantially in the form set forth in Exhibit A attached hereto
within thirty (30) days of the date on which such Subsidiary was acquired or
created. Upon such execution and delivery, such Subsidiary shall constitute a
“Grantor” for all purposes hereunder with the same force and effect as if
originally named as a Grantor hereunder.

 

27. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Agreement and all rights and obligations hereunder shall be binding upon each of
the Grantors and its respective successors and assigns, and shall inure to the
benefit of Secured Party and its successors and assigns. Each of the Grantors
acknowledges receipt of a copy of this Agreement.

 

28. Joint and Several Nature of Obligations. Notwithstanding any term contained
herein to the contrary, each of the obligations and liabilities of each of the
Grantors hereunder are expressly agreed to be joint and several.

 

29. Counterparts. This Security Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Security Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against which enforcement is sought. Delivery by facsimile
by any of the parties hereto of an executed counterpart hereof or of any
amendment or waiver hereto shall be as effective as an original executed
counterpart hereof or of such amendment or waiver and shall be considered a
representation that an original executed counterpart hereof or such amendment or
waiver, as the case may be, will be delivered.

 

30. Amendments. No amendment, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Grantor therefrom, shall
be effective unless the same shall be made in accordance with the Credit
Agreement and unless in writing signed by the Agent.

 

31. Termination. This Agreement shall terminate, and the Collateral shall be
released from the Lien of this Agreement, upon indefeasible payment in full of
all Secured Obligations and otherwise in accordance with the provisions of the
Credit Agreement. Upon termination hereof or any release of Collateral in
accordance with the Credit Agreement, the Agent shall, upon the request and at
the cost and expense of the Grantors, assign, transfer and deliver to Grantors,
against receipt and without recourse to or warranty by the Agent except as to

 

-18-



--------------------------------------------------------------------------------

the fact that the Agent has not encumbered the released assets, such of the
Collateral to be released (in the case of a release) as may be in the possession
of the Agent (or any agent or nominee of the Agent) and as shall not have been
sold or otherwise applied pursuant to the terms hereof, and, with respect to any
other Collateral, proper documents and instruments (including UCC-3 termination
statements or releases) acknowledging the termination hereof or the release of
such Collateral, as the case may be.

 

THE NEXT PAGE IS THE SIGNATURE PAGE

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the Grantors has
caused this Agreement to be duly executed as of the date first above written.

 

LIONBRIDGE TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

LIONBRIDGE US, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

VERITEST, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

MENTORIX TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[SIGNATURE PAGE CONTINUED ON NEXT PAGE]

 

[Signature Page to Security Agreement]

 

-20-



--------------------------------------------------------------------------------

Accepted: HSBC BANK USA, NATIONAL ASSOCIATION,

  individually and as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

WACHOVIA BANK, NATIONAL

ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

[Signature Page to Security Agreement]

 

-21-